OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of the invention of Group I, claims 1-20 in the reply filed on 07 January 2022 is acknowledged. It is noted that Applicant has canceled claim 21, previously directed to the invention of Group II. As such, claims 1-20 remain pending and are under consideration herein.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification (also referred to as the “disclosure” or “written description”) are to the specification as filed 30 October 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed 30 October 2019 has been considered.

Specification
The use of the term “Tospearls” [0200, 0207-0209, 0249] (of which the Examiner notes is misspelled; should be Tospearl), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Please see MPEP 608.01(v). 
The disclosure is objected to because of the following informalities:
[0200, 0207-0209, 0249] – objected to for the aforesaid use of the trademark, as well as the misspelling; the Examiner respectfully suggests amending the paragraphs to include the ™ symbol following the term and to correct the spelling, i.e., Tospearl™
[0242] –objected to for not including reference characters “602” (process step B) and “603” (process step C) as indicated in Figure 6 and the List of Reference Characters at the end of the specification; the Examiner respectfully suggests amending [0242] to include the reference characters to identify respective steps B and C in accordance with the figure and list
[0247] – objected to for not including reference character “1102” (transmission coefficient) as indicated in Figure 11 and the List of Reference Characters at the end of the specification; the Examiner respectfully suggests amending [0247] to include the reference character in accordance with the figure and list
[0042, 0045, 0046, 0089, 0092, 0093, 0128, 0131, 0132] – the use of two different spellings of “hybrid polymer” and “hybridpolymer” are objected to for inconsistency and/or misspelling; the Examiner respectfully suggests utilizing “hybrid polymer” throughout the specification, or if Applicant desires the ‘one-word style’, alternatively utilizing “hybrid-polymer”
Appropriate correction is required.

Claim Objections
Claims 5, 16, 17, and 19 are objected to
Claim 5 – the phrase “wherein the plurality of particles is across” is respectfully objected to as constituting awkward and/or inconsistent claim language in relation to the language set forth in claims 2 and/or 3; the Examiner respectfully suggests the following: “wherein the plurality of particles superimposes between at least 10 % and a full surface area of the side of the wall of glass that faces away from the interior volume”
Claim 16 – objected to for not including a period at the end of the sentence (appears to be a typographical error utilizing a comma)
Claim 16 – objected to for improper grammar – missing the recitation of “and” between the last two species in the Markush group, i.e., “polysilsesquioxane” and “inorganic silane” – for examination on the merits, the Examiner is interpreting claim 16 as a closed Markush group (i.e., as if “and” was recited)
Claim 16 – objected to for misspelling and/or typographical error “hybridpolymer” (two instances) – please amend to “hybrid polymer” or “hybrid-polymer” in accordance with the corresponding objection to the specification above
Claim 16 – objected to for the inconsistent use or absence of “a” (or “an”) when referring to individual species; respectfully suggested to utilize the aforesaid where appropriate (e.g., “a siloxane”, “an organo-silane”, “a latex”, etc.)
Claim 17 – the phrase “the particles of the plurality of particles” is respectfully objected to for constituting repetitive claim language; the Examiner respectfully suggests: “wherein the
Claim 19 – the value “2300” is respectfully objected to for not including a comma (thereby creating an inconsistency with the use of the comma in the temperatures recited in claims 14 and 15)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the limitation of the “coefficient of dry sliding friction of less than 0.25” is indefinite, as the surface upon which the wall of glass (having the plurality of particles superimposed thereon) is in contact with and in sliding motion thereon (for determining the coefficient) is not defined by the claim – thus the metes and bounds of the scope of the claim are unclear to one of ordinary skill in the art. More simply put, it is unclear whether said wall of glass exhibits said coefficient of dry sliding friction on all surfaces.
One of ordinary skill recognizes that the coefficient of dry sliding friction depends on not only temperature, pressure, and humidity (of which are specified in the disclosure, and are indicated as having to be utilized for the measurement of coefficient of dry sliding friction, as well as all measurements included in the specification [0190]), but also the surface (and thus, the properties thereof) upon which the wall of glass (having the plurality of particles superimposed thereon) is in sliding contact with (i.e., material/composition; roughness or other tribological properties); as well as the (normal) force applied. More simply put, one recognizes that the coefficient of dry sliding friction depends on the force applied and the properties of the stationary surface – illustratively: e.g., a vehicle having rubber tires abruptly stopping on asphalt versus solid ice. 
Applicant’s specification [0197] indicates that the “friction partner”, i.e., the aforesaid surface upon which the wall of glass is in sliding contact with for the measurement of the 
In order to overcome the issue, the Examiner suggests amending the claim to include the aforesaid recited in [0197]. For examination on the merits, where it is noted that it is improper to import limitations into a claim (from the specification) which are not part of the claim (see MPEP 2111.01(II)), the Examiner is interpreting the claimed coefficient of dry sliding friction as being measured on any surface (i.e., friction partner), using any normal force and velocity; as well as under the temperature, pressure, and humidity requirements specified in [0190].
Regarding claim 9, the limitation of the body region having a first coefficient of dry sliding friction, as it relates to the claimed ratio thereof relative to the first and/or third coefficient of static friction, is indefinite for the same reasons set forth above in the rejection of claim 4. In order to overcome the issue, the Examiner suggests amending claim 9 to include the necessary information suggested above in the rejection of claim 4. The claim is interpreted for examination on the merits in the same manner as set forth above.
Also regarding claim 9, the second coefficient of static friction (first end region) and/or the third coefficient of static friction (further end region) being at least 0.15 is/are indefinite for similar/substantially similar reason(s) set forth above in the rejection of claim 4 (not repeated herein for sake of brevity). One of ordinary skill in the art recognizes that said coefficient of static friction depends on the material of the surface upon which the glass wall of the container (having the plurality of particles superimposed thereon) slides on during inclination, as well as the normal force (of which may be calculated based on the weight of the object, i.e., container, and the gravity constant). Applicant’s specification [0198] indicates that a 75 g weight is applied 
In order to overcome the issue, the Examiner suggests amending the claim to include that the surface (which is inclined such that the container slides thereon) is a ceramic glass plate (given that trademarks are not permitted in claims under 35 U.S.C. 112(b) to identify a particular material or product – see MPEP 2173.05(u)), as well as relevant information regarding the weight utilized to influence the normal force. For examination on the merits, the Examiner is interpreting the static coefficient(s) of friction as being measured utilizing any inclination surface material.
Appropriate action is required.

Claim Interpretation
It is noted that the following discussion is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or other similar generic placeholder language. Rather, the discussion is included to impart clarity to the record, and to facilitate compact and expedient prosecution.
It is noted that claim 1 (and claims 2-7 dependent thereupon) is directed to a container “precursor”, limited structurally (only) by “a wall of glass at least partially enclosing an interior volume” (in addition to the plurality of particles superimposed on the exterior surface). The specification does not define “container precursor” or “precursor” in terms of its shape, structure, number of open ends, etc. – though the aforesaid is described in exemplary embodiments.
As such, the broadest reasonable interpretation (BRI) of the claimed “container precursor” in view of Applicant’s specification (see MPEP 2111; 2111.01(II)) is an article which exhibits a glass wall that (at least) partially encloses an interior volume, which can be formed into a container (i.e., exhibiting an opening and an internal cavity/hollow volume for disposition of a substance/item therein). Given that a glass container itself exhibits a glass wall that at least 
For examination on the merits, claims 1-8 are interpreted under the aforesaid BRI – that is, where (simply put, summarizing from above) a glass container itself reads on a “container precursor”, so long as it exhibits the structural features as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roehl et al. (WO 2011/029857; “Roehl”) (original copy and machine translation provided herewith; translation relied upon for the basis of the rejection).
Regarding claim 1, Roehl discloses glass pharmaceutical containers, such as glass tubes (i.e., precursor); syringes; cartridges; and vials (all of which inherently enclose an interior volume; all of which read on container precursor per Claim Interpretation section above), having a plurality of particles superimposed on (at least a portion of) the outer surface, resulting in a significant reduction in friction and thus a reduction in “sticking” of the precursors/containers to one another during processing (e.g., assembly lines), as well as increased scratch resistance. The glass tubes having the particles superimposed on the outer surface may subsequently be subjected to hot-shaping (i.e., to form the pharmaceutical containers such as syringes, cartridges, vials) [0001-0003, 0010-0015, 0017, 0019-0021, 0023, 0025, 0029-0031, 0035, 0037, 0040; Figure 2 of original copy]. The aforesaid anticipates the precursor of claim 1.
Regarding claim 4, Roehl does not explicitly disclose the coefficient of dry sliding friction of the outer surface of the container being less than 0.25 as claimed. However, Roehl does disclose that the particles are silicon dioxide (SiO2) particles, of which are deposited on the outer surface by (i) application of a liquid containing the particles to the surface, followed by subsequent heating/drying to remove the liquid; or (ii) application of a liquid containing organically bound silicon (e.g., silicone oil – i.e., siloxanes) to the surface, followed by drying of the liquid and pyrolytic decomposition (i.e., of the organic portions) to deposit the SiO2 particles therefrom [0011-0015, 0017, 0020, 0021-0023, 0025, 0029, 0042, 0043]. 
Applicant’s specification [see at least 0038, 0041, 0043, 0074, 0075, 0080, 0081, 0184-0187, 0202, 0207-0210] indicates that the preferred particles are SiO2; and are deposited by coating a suspension including a vehicle, silica precursor components (suspended therein) (e.g., polymethylsiloxane, tetraethoxysilane), and (if desired) additional silica precursor particles (e.g., polysilsesquioxane) on the outer surface of the precursor/container, followed by evaporation of the vehicle and decomposition of the silica precursor components into SiO2
Given that (i) the deposition method of the silicon dioxide particles on the outer surface of the glass container, as disclosed by Roehl, is substantially identical to Applicant’s disclosed method (both as set forth above); given that (ii) Roehl discloses the recognized reduction in friction between the glass containers; given that (iii) the glass container (or glass tube, both of which read on container precursor) of Roehl and the claimed container precursor are identical; and given that (iv) the particles, in both instances, are SiO2, there is a reasonable expectation that the glass container of Roehl, having the SiO2 particles superimposed on the outer surface thereof, would have inherently exhibited the claimed coefficient of dry sliding friction of less than 0.25, absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.02(I)). 
Regarding claim 6, the rejection of claim 4 reads on the limitations of claim 6 – there is a reasonable expectation that the outer surface of the glass container superimposed with the plurality of SiO2 particles, exhibiting all of and/or formed by (i)-(iv) above, would have inherently exhibited a water contact angle of 0 to 45° (i.e., would have been hydrophilic or superhydrophilic) (see MPEP 2112(IV), (V); 2112.01(I)). 
Regarding claim 7, Roehl does not disclose that the plurality of particles are applied on the internal surface of the glass container (that which faces the interior volume intended for storing a pharmaceutical composition); and further, discloses that the liquid (from which the SiO2 particles are deposited) is applied to the outer surface via dipping or spraying (preferably, not limited thereto) [0022]. Given that the liquid only contacts the outer surface of the container, and given that Roehl does not teach or suggest applying the liquid/particles to the interior of the container, it stands to reason (i.e., logically flows) that the particles would not have been present on the interior-facing surface of the glass container, thereby anticipating claim 7. 


Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 2014/0116911; “Bryant”).
Regarding claim 8, Bryant discloses a glass container (such as a glass beverage bottle) which inherently exhibits a hollow glass body defining an interior volume, a first end region (i.e., mouth), a body region, and a further end region (i.e., bottom), said container having a plurality of particles disposed on only a portion of the outer surface of the glass container, specifically only on the inter alia body, wherein said particles may be inter alia metal or ceramic [Figs. 1, 3; 0001-0006, 0011-0013, 0023-0026, 0030] (see MPEP 2131.02(II)). The aforesaid anticipates the container of claim 8.
Regarding claim 12, Bryant does not disclose, teach, or suggest that the particles are applied to the interior of the container, thereby anticipating the limitations of claim 12. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roehl as applied to claim 1 in the rejection under 35 U.S.C. 102(a)(1) above, further in view of Li et al. (US 6,485,794; “Li”).
Regarding claims 2, 3, and 5, Roehl discloses the glass container (or precursor tube) having the plurality of SiO2 particles superimposed on the outer surface thereof, set forth above in the rejection of claim 1. 
As shown in Figure 2 (see original copy), the particles cover less than the entirety of the outer surface of the container. However, Roehl does not explicitly disclose the plurality of particles superimposing at least 10% of (claim 2); from 1-50% of (claim 3); or between 10% and the full surface area of (claim 5), the outer surface of the glass container. 
Li teaches that it is known in the art to provide lubricating compositions on the outer surfaces of glass containers over only certain (desired) portions of said outer surface, such as where the containers come into contact with one another and/or the conveyor during production (e.g., on conveyors for production/assembly lines), rather than the entirety of the container [col 2, 35-40, 52-56; col 3, 8-10, 35-36; col 5, 62-63; Fig. 1 – (18), (36), (37), (38), (40)]. The lubricating composition may include a silicone film-forming polymer (see previous citations), as well as a solid lubricating additive such as, inter alia, molybdenum disulfide, boron nitride, silica particles, and silicone particles [col 4, 4-15] (noted that Roehl discloses molybdenum sulfide and hexagonal boron nitride in the alternative to SiO2 [0019]). The lubricating composition can be, inter alia, sprayed onto the outer surface of the glass container [col 6, 59-64]. As such, Li reasonably teaches that it is known in the art to provide the lubricating composition on only portions of the outer surface of the container which are in contact with other surfaces, for the purpose of reducing friction or sticking therebetween. 
Roehl and Li are both directed to lubricating compositions applied to the outer surfaces of glass containers, for the purpose of the reduction of friction or sticking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plurality of particles over only a portion of the outer surface of the glass container of Roehl, as taught by Li, in order to lubricate only the surfaces which are in contact with one another, thereby saving lubricating material and thus reducing costs.
With respect to the claimed amounts (of which range from as little as 1% of the surface area to the entirety thereof), in view of the aforesaid teachings, as well as Figure 1 of Li (of which corresponds to about 1/5-1/7 of the surface area of the outer surface being coated – see at least barrel portion coating (40)), and also in view of Figure 2 of Roehl, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated any desired surface area of the outer surface of the glass container, including over and/or within the claimed ranges, in order to provide the necessary and/or predetermined degree of friction reduction between surfaces in contact with one another, while reducing the overall cost through utilization of only the minimum amount of lubricating component needed (see MPEP 2144.05(II)(A), (B) – where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation). 
Per the modification set forth above, the glass container of Roehl would have had the SiO2 particles superimposed on any amount of the surface area of the outer surface of the glass container, including within, and/or overlapping with, the claimed ranges of at least 10% of (claim 2); from 1-50% of (claim 3); or between 10% and the full surface area of (claim 5), the outer surface of the glass container (see also MPEP 2144.05(I)).

Claims 8-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Li and Fadeev et al. (US 2013/0171456; “Fadeev”).
Brown et al. (“Silicon Nitride Equation of State”, AIP Conference Proceedings 1793, 050013 (2017); https://doi.org/10.1063/1.4971547, Published Online 13 Jan. 2017) (hereinafter “Brown”; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection of claims 14 and 15. 
Regarding claim 8, Roehl discloses the glass pharmaceutical container including the plurality of SiO2 particles superimposed on (at least a portion of) the outer surface of said container, described in detail above in the rejection of claim 1 under 35 U.S.C. 102(a)(1) (and not repeated herein for the sake of brevity of the Office Action). The disclosure/teachings of Li are as discussed above in the rejection of claims 2, 3, and 5 under 35 U.S.C. 103 (and are not repeated herein for the sake of brevity). 
As set forth above, Roehl discloses that the pharmaceutical container is, inter alia, a  glass vial; and discloses that 10 ml glass vials such as those formed from Fiolax® (borosilicate glass manufactured by Schott AG) [0029, 0040] are suitable. Also discussed above, Roehl discloses (though not limited thereto) that the coating composition may be sprayed onto the outer surface of the vial. 
Roehl also teaches [0003] that the glass vials stick to one another “on the outside”, specifically when transported on (conveyor) belts to/from “filling stations”. This suggests to one of ordinary skill in the art (and/or it is the Examiner’s position that it is generally well-recognized by one of ordinary skill) that (i) the glass vials are positioned upright (i.e., in order to be filled) on the belt before and/or after filling, and (ii) the outer surface region(s) of the vials which are in contact with, and may stick to, one another (i.e., “on the outside”) is the outer (circumferential, or other shape) surface of the main body of the vial, and thus not the neck/opening region of the vial nor the bottom of the vial, respectively (based on one the knowledge of one of ordinary skill of the typical shape of a glass pharmaceutical vial). In other words, based on the aforesaid disclosure/teachings of Roehl, it is clear that the bottoms of the individual vials, as well as the neck/top regions of the vials, do not come into contact with the respective corresponding 
Even in view of the foregoing disclosure/teachings of Roehl, it can be said that Roehl does not explicitly teach coating only the aforesaid main body portion of the vial with the SiO2 particles (and thus not coating one or both of the neck/head/opening region nor the bottom of the vial) – claim 8, “wherein, in the first end region and/or in the further end region, the side of the wall of glass that faces away from the interior volume is not superimposed by any of the plurality of particles” (see also “506”, “508”, “509” of Fig. 5 of specification).
Fadeev [0003, 0007, 0009] explicitly teaches the same or similar problem(s) with the glass vials as identified by Roehl – the glass vials come into contact with another and/or handling equipment therefor during processing and/or shipping/handling, resulting in mechanical damage (i.e., scratches and/or cracks). Further, Fadeev teaches and/or evidences the typical shape of a glass vial [Figs. 1, 7, 8; 0072, 0115, 0121, 0122, 0174], of which is in accordance with that described above which the Examiner has asserted is common knowledge to one of ordinary skill in the art, and is reproduced below in Figure 1 in order to illustrate the basis of the rejection/evidence said assertion. 

    PNG
    media_image1.png
    777
    415
    media_image1.png
    Greyscale

Figure 1. Glass pharmaceutical vial of Fadeev

As is clear from the illustration, the outer surface(s) of the neck/head region of the vial, as well as the bottom of the vial, constitute surfaces which, based on their structure/position, and in accordance with the teachings/disclosure of Roehl above, do not come into contact with any portion/surface of another vial during the conveying to/from the filling station. 
Roehl and Fadeev are both directed to lubricating/scratch resistant coatings for application to the outer surface(s) of glass pharmaceutical vials. The analogous nature between Roehl and Li is as discussed above in the rejections of claims 2, 3, and 5 under 35 U.S.C. 103. 
In view of the foregoing teachings of Roehl, Li, and Fadeev, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have superimposed the particles (via the coating method(s) discussed above taught by Roehl) on the outer surface of the main body (and optionally, as well as on the bottom of the vial, if desired, based on the teachings of Li) and not the neck and/or head region of the vial (or not the bottom, per the aforesaid option), in order to lubricate only the outer surface(s) of the vial(s) which are in 
The glass pharmaceutical vial of Roehl, as modified above, would have comprised the plurality of SiO2 particles disposed on the circumferential (or other shape) outer surface of the main body of the vial, and optionally on the bottom of the vial, but not on the head and/or neck region, of which reads on the limitations of claim 8. 
Regarding claim 9, given the indefinite nature of the claim and the interpretation thereof for examination on the merits as set forth above in the rejection under 35 U.S.C. 112(b); and given that the plurality of particles (of the coated vial of Roehl) are SiO2 particles and are deposited/formed on the relevant surface(s) of the vial in a substantially identical manner to Applicant’s disclosed method, there is a reasonable expectation that the ratio of the coefficient of dry sliding friction of the main body region of the vial (having the plurality of particles deposited/formed thereon) to the coefficient(s) of static friction of the first and/or further end region (i.e., head/neck, and/or bottom) not having the plurality of particles (or the bottom having the plurality of particles superimposed thereon), would have inherently been within the claimed range of from 0.01 to 0.9; wherein the coefficient(s) of static friction of the first and/or further end region (i.e., head/neck, and/or bottom, as stated) would have been at least 0.15, absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I)). 
Regarding claim 10, of which recites the container including a pharmaceutical composition in the interior volume and a closure which closes said interior volume: given that the glass container of Roehl, as modified above, is a glass vial intended for storing pharmaceutical compositions (see MPEP 2144.07), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (i) disposed a pharmaceutical composition in the vial, and (ii) to have closed (e.g., with a closure or otherwise closing/sealing means such as a lid or stopper) the vial having the composition therein, in order to (i) have utilized the container based on the disclosed (by Roehl) intended (ii) have protected the pharmaceutical composition therein from being contaminated by the ambient environment or substances which would otherwise enter through the (unclosed) opening of the vial – i.e., it would have been nonobvious to leave the vial unclosed having the composition therein, as the purpose of the container is for protecting and storing the contents – if the vial is open, the contents could easily spill or splash out during handling/transportation or otherwise allow foreign substances to enter.
Regarding claim 11, with respect to the particles being directly joined to the wall of glass via van-der-Waals forces, but not via covalent bonds, it is noted that Applicant’s specification does not explicitly disclose how the aforesaid embodiment of the particles being joined to the wall via the (relatively weak) electrostatic attraction (but not covalent bonds) is achieved for particular particles, but does disclose [0038, 0074, 0075, 0207-0240] in general and in the exemplary embodiments (as discussed above) that the SiO2 particles are deposited via evaporation of the vehicle, leaving behind (i.e., depositing) the particles on the surface, and/or through partial decomposition of silane/siloxane/silsesquioxanes particles (the organic portions thereof) on the surface of the glass, thereby depositing SiO2 based on the aforesaid partial decomposition. 
In other words, Applicant’s specification discloses methods of depositing SiO2 on the glass which are substantially identical or identical to those taught by Roehl.
Given that Roehl discloses that the SiO2 particles may be included in (i.e., suspended in) a composition including a liquid (may be water), as well as wetting agents such as isopropanol (volatile liquid) [0012, 0013, 0025, 0042], followed by subsequent evaporation of the liquid (and thus also the volatile wetting agent), such as at temperatures of 600°C [0043], where the aforesaid temperature utilized to evaporate the liquid is significantly below the decomposition temperature of SiO2 (1,710°C is the melting point of SiO2), below the softening point of SiO2 (approximately 1200°C), as well as below the melting point of borosilicate glass (approximately 1648°C) and the softening point of borosilicate glass (approximately 800°C), there is a 2 particles would not have been raised to a high enough temperature such that a reaction forming covalent bonds between the surface of the glass and the silica could occur.
Thus, simply put, it stands to reason, in the absence of factually supported objective evidence to the contrary, that the SiO2 particles, per the method(s) disclosed by Roehl (which are substantially identical or identical to Applicant’s disclosed methods of superimposing the particles) would simply have been deposited on the glass surface, the vehicle/organics evaporated, no reaction taking place between the glass surface and the SiO2 particles, thereby leaving the (nano-sized) particles held on the glass not by covalent bonds, but via the electrostatic attraction between the oxygen atoms of the SiO2 and the atoms at the surface of the borosilicate glass (see MPEP 2112(IV), (V); 2112.01(I)).
Regarding claim 12, given that the liquid (from which the SiO2 particles are deposited) only contacts the outer surface of the container, and given that Roehl does not teach or suggest applying the liquid/particles to the interior of the container, it stands to reason (i.e., logically flows) that the particles would not have been present on the interior-facing surface of the glass container, thereby reading on claim 12.
Regarding claims 14 and 15, given that Applicant’s disclosed embodiments and preferred exemplary compositions are SiO2 particles on the surface of the glass (see citations to the specification above), and further given that Applicant’s specification does not disclose decomposition temperatures associated with any of the disclosed or preferred particles, the Examiner is left to presume, absent factually supported objective evidence to the contrary, that the SiO2 particles deposited on the surface of the glass disclosed by Roehl, are within the decomposition temperature ranges specified by claims 14 and 15 (i.e., about 1,400 but below 2,000°C), thereby rendering obvious the claimed ranges. 
Alternatively, Roehl discloses that in the alternative to the SiO2 particles deposited on the outer surface of the glass vial, other particles may be used (and deposited via the same inter alia Si3N4 (silicon nitride) [0019] (see MPEP 2131.02(II)). As evidenced by Brown [Abstract], silicon nitride exhibits a decomposition temperature of 1900°C, of which is within the range(s) specified by claims 14 and 15. 
Regarding claim 16, as set forth above in the rejection of claim 8, the particles may be inter alia SiO-2. Additionally, Roehl discloses/teaches that the particles may be silicon nitride, boron nitride, molybdenum disulfide, or titanium dioxide [0019], all of which read on the corresponding species recited in claim 16.
Regarding claim 17, as set forth above in (at least) the rejections of claims 8 and 11, Roehl does not teach or suggest that the plurality of particles are embedded in any material; nor are the temperature(s) utilized for drying/evaporating the liquid on the surface of the borosilicate glass vial high enough to alter the state of the borosilicate glass or the particles. As such, in view of the foregoing, the plurality of particles would not have been embedded in any material. 
Regarding claim 19, Roehl, as modified above in the rejection of claim 8, does not explicitly teach the glass vial having the plurality of particles superimposed on the outer surface thereof exhibiting a transmission of light in a wavelength range of 400-2,300 nm of more than 0.7.
However, given that the vial of Roehl is substantially identical to Applicant’s claimed and disclosed container in terms of the glass being borosilicate (see [0063, 0098, 0147, 0179, 0215] of Applicant’s specification), including specifically Fiolax® clear vials (same as specified by Applicant); and given that the particles are identical species to those disclosed and/or claimed by Applicant (SiO2, Si3N4, MoS2, etc.) and would have superimposed the outer surface of the container to any degree of surface (area) coverage desired (i.e., 1% up to 100%), there is a reasonable expectation that the vial of Roehl, as modified, would have inherently exhibited a light transmission of more than 0.7 within the wavelength of 400-2,300 nm, absent factually supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Li and Fadeev as applied to claim 8 above, and further in view of Brady et al. (US 2006/0246299; “Brady”).
Regarding claim 18, Roehl, as modified, discloses the glass pharmaceutical vial set forth above in the rejection of claim 8.
Roehl does not explicitly teach the particles (i.e., SiO2, Si3N4, MoS2, etc.) having an aspect ratio of from 0.5 to 1.5 as claimed, where it is noted that Applicant’s specification indicates that the aspect ratio is most preferably from 0.9 to 1.1, and particularly preferable that the particles are spherical [0051, 0096, 0137]. As such, it is clear, at least based on Applicant’s specification, that (ideally perfect) spherical particles have an aspect ratio of 1.
While Roehl does not explicitly teach the particles being spherical as set forth above, Figure 2 of Roehl indicates that the particles are substantially spherical.
Nevertheless, Brady teaches that to prevent opposing glass surfaces from “sticking” to one another, coatings may be applied to the glass surface(s), said coatings including beads therein (explicitly for the purpose of preventing the aforesaid sticking); and teaches that said beads are ideally spherical in shape and practically are substantially spherical, allowing for the aforesaid prevent of sticking and preventing abrasion between the opposing glass surfaces [Abstract; 0002, 0005, 0023, 0024, 0026, 0037-0040, 0042, 0046].
Roehl and Brady are both directed to protection of glass articles having surface(s) in facial contact with other glass articles, particularly with respect to the packaging of multiple of said articles. 
Given that the particles of Roehl are shown in Figure 2 (SEM image) as being substantially spherical, and given that Brady teaches that the particles are preferably spherical and realistically substantially spherical, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized particles which were as 
The plurality of particles superimposed on the outer surface of the glass pharmaceutical vial of Roehl, as modified, would have been formulated (and/or selected beforehand) to be as substantially spherical as possible, i.e., would have exhibited an aspect ratio as close to 1 as possible, thereby reading on (rendering obvious) the claimed range of from 0.5 to 1.5.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roehl in view of Li and Fadeev as applied to claim 8 above, and further in view of Deutschle et al. (US 2017/0073091; “Deutschle”).
Regarding claim 20, Roehl, as modified, discloses the glass pharmaceutical vial set forth above in the rejection of claim 8.
Roehl is silent regarding the glass pharmaceutical vial being packaged alongside a plurality thereof in a packaging.
Deutschle discloses a packaging for a plurality of glass pharmaceutical vials, wherein the glass vials may be in direct wall-to-wall contact with one another [Figures; Abstract; 0002-0004, 0015, 0019, 0020, 0036, 0058, 0060-0064, 0093]. The packaging configuration aids in preventing the containers from abrading one another, and allows for the sterilization of multiple containers at one time [see previous citations].
Roehl and Deutschle are both in the related field of packaging of pharmaceutical compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have packaged the glass pharmaceutical vials of Roehl in the packaging of Deutschle, as (i) the packaging would have been recognized as suitable for the storage, handling, and transportation of multiple glass pharmaceutical vials in direct wall-to-wall contact (see MPEP 2144.07), and (ii) in order to store/handle/transport and/or sterilize multiple vials at (iii) to further prevent abrasion damage between the containers, as taught by Deutschle. Additionally or alternatively it would have been obvious to do so in order to achieve a high packing density, thereby increasing the number of vials in a single packaging and reducing the total amount of packages to transport/store/handle the same number of vials, i.e., a reduction in materials and thus a reduction in cost. 
A plurality of the glass pharmaceutical vials of Roehl, as modified, would have been packaged in the packaging of Deutschle, thereby reading on the limitations of claim 20. 

Claims 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 8, Li discloses a container, of which may exhibit the shape of a bottle for beverages (such as, but not limited to, a typical beverage container illustrated in Figure 1 – relied upon by the Examiner for illustrative purposes only), and be formed from, inter alia, glass, where bottles for beverages inherently exhibit a first end region (e.g., mouth/opening), a main body, and a further end region (e.g., bottom) (as is clearly depicted in Figure 1 and generally well-recognized by one of ordinary skill in the art), as well as a hollow interior volume.
The container may be coated with a lubricant composition on (at least some) surfaces which come into contact with process equipment when handling/filling the containers (e.g., chute guides, conveyor belt) or which come into contact with other containers, such as on the outer surface of the circumferential main body, as well as (if desired) on the bottom surface(s) of the container [Abstract; Figure 1; col 1, 1-38; col 2, 52-67; col 3, 1-7, col 5, 58-63; col 6, 1-11, 59-63]. 
The lubricant composition includes (i) a film-forming polymer that may be, inter alia, a silicone polymer [col 3, 8-11, 25-27, 35-37], and (ii) a dry lubricant such as, inter alia
Given that Li discloses that it is not necessary to, but possible to coat the entire container with the lubricant composition [col 2, 53-56]; as well as teaches that (at least) a portion of the circumferential main body and the bottom may be coated, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have coated at least the main body of the glass container with the lubricant composition (or any portion of the container desired), in order to have increased lubrication between the container and other containers (and thus reduce the occurrence of abrasion damage therebetween) in the processing, storage, and/or transportation thereof, and to have not applied the lubricant composition on surface(s) of the container which are not in contact with processing equipment or other containers during processing, storage, and/or transportation (e.g., mouth/neck), in order to reduce the overall amount of lubricant composition utilized while achieving the minimum required degree of lubrication, thereby balancing overall cost with lubrication performance (see MPEP 2143(I)(E)).
The glass container of Li would have been coated with the lubricant composition on at least the outer surface of the main body portion thereof. The silicone resin particles included in the composition read on the plurality of particles at least partially superimposing a side of the wall of glass that faces away from the interior volume in the body region. The mouth/neck and/or the bottom not being coated reads on the corresponding limitation in claim 8 – the first and/or further end region(s) on the outer surface(s) thereof not being superimposed by any of the plurality of particles. As such, the glass container of Li reads on all of the limitations of claim 8.
Regarding claim 12, Li does not teach or suggest that the lubricant composition is applied on the interior wall of the glass container nor intended therefor. As such, the aforesaid reads on the interior volume not being superimposed by any of the plurality of particles.
Regarding claim 16, as set forth above in the rejection of claim 8, the dry lubricant included in the composition which is superimposed over at least a portion of the main body of inter alia, silicone resin particles (reads on the species “silicone resin”). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 8 above, and further in view of Conzone et al. (US 2012/0065595; “Conzone”) and the Momentive™ Marketing Bulletin for Tospearl™ Microspheres (dated 05/2014; hereinafter “Momentive”; copy provided herewith).
Regarding claim 13, Li discloses the glass container having the lubricant composition coated on the main body portion thereof, set forth above in the rejection of claim 8 under 35 U.S.C. 103. The lubricant composition includes a plurality of silicone resin particles therein, of which are superimposed on the surface of the glass container (along with the film-forming polymer of the composition). It is noted that in the alternative to the silicone resin particles, Li names other particles which are suitable for use including molybdenum disulfide and boron nitride [col 4, 10-14]. 
Li is silent regarding a particular species of silicone resin particles which are suitable for use as the dry lubricant particles, and thus is silent regarding said particles exhibiting a particular particle size distribution, such as the claimed D10 range, claimed D50 range, claimed D90 range, or claimed FWHM.
Conzone teaches that, inter alia, siloxane particles, and specifically methylsilsesquioxane particles, such as those sold under the trade name Tospearl™, are suitable for use as a lubricious additive for inclusion in silicone compositions which are applied to glass bottles where low friction forces are desired, and where the use of an inert immobile lubricant system is appropriate [Abstract; 0002, 0018, 0020, 0021, 0023, 0024, 0030, 0033, 0040]. Additionally, Conzone reasonably teaches one of ordinary skill in the art that the aforesaid methylsilsesquioxane particles are functionally equivalent lubricous additives to (at 
Momentive teaches that the Tospearl™ microsphere product line (i.e., polymethylsilsesquioxane), including Tospearl™ 120A, 145A, 2000B, 3000A, and 1110A [page 1], exhibits “excellent lubricity” and prevents powder agglomeration [page 1]. Momentive teaches that each grade has a specific particle size that can result in excellent performance benefits [page 1]. In particular, Tospearl™ 145A exhibits a smooth surface, and a uniform particle size – the narrowest particle size distribution of the product line [page 2]. 
Li and Conzone are both directed to the application of lubricant compositions on glass containers, said lubricant composition including silicone resin particles as the dry lubricant additive. Momentive is related to both Li and Conzone in that it discloses the Tospearl™ product line which are silicone resin particles and exhibit lubricious properties.
In view of the disclosure of Li and the teachings of Conzone above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized any of the Tospearl™ silicone resin microspheres, as taught by Conzone, including any of 120A, 145A, 2000B, 3000A, or 1110A, as taught by Momentive, as the silicone resin particles of the lubricant composition (of Li), as the aforesaid Tospearl™ microspheres would have been recognized as suitable silicone resin particles for imparting lubricity to silicone based compositions applied to glass containers where low friction forces are desired (as is desired by Li); and/or recognized as suitable, functionally equivalent dry lubricants to boron nitride and/or molybdenum disulfide for inclusion in silicone-based, lubricious coatings on glass containers (see MPEP 2144.06(II) and 2144.07), where an express suggestion (in the prior art) to substitute one equivalent component for another is not necessary to render said substitution obvious. 
The glass container of Li, as modified, would have comprised all of the features set forth above, wherein the silicone resin microparticles would have been selected from any of the inter alia Tospearl™ 145A (see MPEP 2143(I)(E); 2144.06(II); 2144.07). 
With respect to the claimed particle size distribution being selected from the recited D10, D50, D90, and FWHM, it is noted that Applicant’s specification does not explicitly disclose a particular particle size distribution associated specifically with any of the species of particles named as suitable for use in the broad disclosure; nor does the specification indicate the particle size distribution for the particles utilized in the exemplary embodiments (see specification at least [0207] onward). However, the specification does disclose the use of Tospearl™ 145A particles from Momentive Performance Materials Inc. [0207-0209]. 
As such, in view of the foregoing, and given that Momentive indicates that Tospearl™ 145A has an average particle size of 4.5 µm, as well as the narrowest particle size distribution of the Tospearl™ product line, the Examiner is left to presume, absent factually supported objective evidence to the contrary, that the 145A polymethylsilsesquioxane particles would have exhibited at least one of the claimed particle size distributions. As such, the glass container of Li, as modified above, reads on the limitations of claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/408,771 (reference application – of which has earlier effective filing date; claims dated 14 January 2022). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Claim 1 (of the instant application) is an obvious variant of claim 1 of the reference application and/or may be considered a species of claim 1 of the reference application (i.e., nd paragraph, as well as 804(II)(B)(2)).
Claim 7, in view of the obviousness analysis set forth above in the rejection of claim 1, is also considered an obvious variant of claim 1 of the reference application. Given that there are only two choices for superposition of the plurality of particles (as recited in claim 1 of the reference app) on the surface of the glass, it would have been obvious to not have disposed the particles on the glass surface facing the interior volume if a low CoF is not desired for the interior of the hollow body. 
Claim 4, in view of the foregoing with respect to claims 1 and 7 in view of reference application claims 1 and 15, the subject matter of instant claim 4 is rendered obvious by reference claims 1 and 15. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 10, 13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/408,771 in view of Li.
Regarding claim 8 (of the instant application), in view of the foregoing analysis regarding the disposition of the particles on the interior and/or exterior facing surface of the 
However, in view of the teachings of Li set forth above in the grounds of rejection under 35 U.S.C. 103 (and not repeated herein), it would have been obvious to one of ordinary skill in the art to have disposed the particles on the outer surface of the glass container in only regions thereof which may come into contact with other containers and/or processing equipment during processing/handling/transportation/storage, of which may be, inter alia, only disposing the particles on the (exterior surface of) the main body portion (and thus, e.g., not on the head/rim/mouth/opening), thereby rendering obvious claim 8. 
Regarding claim 10, claim 15 of the reference application discloses the pharmaceutical composition in the interior volume of the container, where it is the Examiner’s position that it is generally well known to close containers having pharmaceutical composition(s) stored therein, such as to prevent contamination or otherwise deterioration of said composition therein. 
Regarding claim 13, claim 15 of the reference application explicitly states the particles having a D50 distribution of from 1 to 100 µm.
Regarding claim 17, claim 15 of the reference application does not state, teach, or suggest that the particles are embedded in any material, and thus claim 17 is obvious therefrom.
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein by the Examiner, but is considered pertinent to the claims and/or written description.
US 2018/0362780 to Yin et al. – discloses a dried coating formed on a glass substrate including a first set of spherical silica nanoparticles and a second set of spherical silica nanoparticles from a composition including the aforesaid in suspension, and an alkoxysilane compound [Abstract; 0001-0004, 0030-0032, 0034, 0046, 0048, 0049]
US 6,716,513 to Hasuo et al. – discloses a hydrophilic coating comprising a glass substrate, hydrophilic oxide particles deposited thereon, and a hydrophilic amorphous material coating applied over the oxide particles which retains the surface topology of the underlying particles [Fig. 1, cols. 4-9]
US 2020/0325065 to Granger et al. – discloses a coating for glass pharmaceutical containers such as vials including a first layer of titanium butoxide and a second layer of fluorosilane [Abstract; 0001, 0002, 0009, 0011, 0012, 0016, 0019, 0021, 0027, 0030, 0035-0068]
US 2012/0107558 to Koval et al. – [Abstract; Figs.; 0005, 0021, 0023-0026, 0029, 0040, 0044] – see citations for description
US 2013/0158485 to Seibers et al. – [Abstract; Figs.; 0003, 0013, 0021, 0024, 0030, 0031] – see citations for description

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782